DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as 3; Fig 4; [0064]) = (element 3; Figure No. 4; Paragraph No. [0064]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-7 and 13-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Quenzer, Hans-Joachim et al. (US 20050239228 A1; hereinafter Quenzer).
1. Quenzer teaches a method (Fig 3-4; [0055+]) for providing a semiconductor layer arrangement (4) on a substrate (2), the method comprising (see the entire document, Figs 1-4, specifically fig 3-4, and as cited below; See alternative rejection of this claim in section II, infra): 

    PNG
    media_image1.png
    395
    890
    media_image1.png
    Greyscale

Quenzer Figures 3-4

providing a semiconductor layer arrangement (Fig 3a; [0056] (a)) having a functional layer (4: structured surface) and a semiconductor substrate layer (2); 
attaching (Fig 3b; [0056] (b)) the semiconductor layer arrangement (2) to a glass substrate layer (3)   such that the functional layer (4: structured surface) is arranged between the glass substrate layer  and the semiconductor substrate layer; and 
removing (Fig 3d; [0059] (d)) the semiconductor substrate layer (2) at least partially such that the glass substrate layer (3) substitutes the semiconductor substrate layer as the substrate of the semiconductor layer arrangement.
2. Quenzer as applied to the method of claim 1, further teaches, wherein the attaching of the semiconductor layer arrangement to the glass substrate layer comprises carrying out a wafer bonding process (Fig 3b; [0057] (b)).
3. Quenzer as applied to the method of claim 1, further teaches, wherein providing the semiconductor layer arrangement comprises (Fig 3a; [0056] (a)): 
providing the semiconductor substrate layer (2); 
and forming the functional layer (4) on the semiconductor substrate layer (2).
4. Quenzer as applied to the method of claim 1, further teaches, wherein removing the semiconductor substrate layer (22) as the substrate of the semiconductor layer arrangement comprises carrying out a grinding process and/or an etching process ( [0052] (d)) to grind the semiconductor substrate layer (2).
5. Quenzer as applied to the method of claim 1, further teaches, (the method) further comprising (Fig 4): 
providing further layers (1, 6,7,8) at the semiconductor layer arrangement at a side opposing the glass substrate layer.
6. Quenzer as applied to the method of claim 5, further teaches, wherein the further layers comprise at least one of a metallization layer (6), a passivation layer (7) and a protective resist layer (1; [0068]).
7. Quenzer as applied to the method of claim 1, further teaches, (the method) further comprising (Fig 4; [0064]): providing at least one opening (5) in the glass substrate layer (3) so as to locally uncover the functional layer from the glass substrate layer.
13. Quenzer as applied to the method of claim 1, further teaches, wherein the functional layer comprises a membrane structure (membrane (actuator); Fig 4; [0064]).
14. Quenzer teaches a MEMS structure (micro-mechanical actuator; [0064]) comprising (see the entire document, Figs 1-4, specifically fig 4, and as cited below):
a glass substrate layer (3; Fig 4; [0064+]); 
a functional layer (membrane/actuator) arranged at the glass substrate layer; 
at least one opening  (5) in the glass substrate layer (30), the at least one opening locally uncovering at least a portion of the functional layer; and 
a 3D-structure (membrane is inherently 3-Dstucture) in the at least one opening.
15. Quenzer as applied to the MEMS structure of claim 14, wherein the 3D-structure (membrane) comprises a varying thickness (because delimit by curved metal electrode 6) in the at least one opening along a lateral direction perpendicular to a surface normal of a main surface of the glass substrate layer (3).

Claims 1, 7-9 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yeo; Jong-Souk et al. (US 20110063733 A1; hereinafter Yeo).
1. Yeo teaches a method (Fig 7A-7B; [0047+]) for providing a semiconductor layer arrangement (700) on a substrate (708), the method comprising (see the entire document, specifically fig 7A-7B, and as cited below; See alternative rejection of this claim in section I, supra): 

    PNG
    media_image2.png
    503
    314
    media_image2.png
    Greyscale

Yeo Figure 7B

providing a semiconductor layer arrangement (700; Fig 7B; [0049]) having a functional layer (700) and a semiconductor substrate layer (708); 
attaching ([0050]) the semiconductor layer arrangement (700) to a glass substrate layer (710)   such that the functional layer is arranged between the glass substrate layer and the semiconductor substrate layer (708); and 
removing ([0052]) the semiconductor substrate layer (708) at least partially such that the glass substrate layer (710) substitutes the semiconductor substrate layer as the substrate of the semiconductor layer arrangement (700).
7. Yeo as applied to the method of claim 1, further teaches, (the method) further comprising (Fig 7B): providing at least one opening (720) in the glass substrate layer so as to locally uncover the functional layer from the glass substrate layer.
8. Yeo as applied to the method of claim 7, further teaches, wherein providing the at least one opening (718/720) in the glass substrate layer comprises a laser modification process (construed from [0048]: a laser is used to remove portions substrate creating a number of windows in substrate).
9. Yeo as applied to the method of claim 7, further teaches, wherein providing the at least one opening in the glass substrate layer comprises ([0048]): 
a laser modification process (construed from [0048]: a laser is used to remove portions substrate creating a number of windows in substrate) for locally modifying a material of the glass substrate layer to a modified glass material; and 
a wet etching process (construed from [0048]: a wet etch is then performed to create indentations (718) into the substrate; see also [0027]) for etching the modified glass material so as to obtain the at least one opening, wherein the laser modification process is carried out prior (or after) attaching the semiconductor layer arrangement (700) to the glass substrate layer (710).
11. Yeo as applied to the method of claim 1, further teaches, (the method) further comprising: removing (construed from [0052] singulated and released step, wherein side portion is removed) at least a portion of a layer at a side of the functional layer (700) opposing the glass substrate layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:uu 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Quenzer, Hans-Joachim et al. (US 20050239228 A1; hereinafter Quenzer) in view of KATO; Kunihisa et al. (US 20210257531 A1; hereinafter Kato).
12. Quenzer as applied to the method of claim 1, while further disclose, (the method) comprising: processing the semiconductor layer arrangement ([0062] annealing process for 4: structured surface), after having substituted the semiconductor substrate layer as the substrate of the semiconductor layer arrangement (the structured surface with dent), but Quenzer is silent “at process temperatures of less than 400° C. only”.
However, in the analogous art, Kato teaches a method of making a module for MEMS application with glass substrate and silicon structed element over substrate ([0197]), wherein ([0010]) a step of annealing process (1(C)) over glass substrate (6) wherein the annealing temperature is 250 to 600° C.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Kato’s annealing temperature range of 250 to 600 O C for Quenzer’s annealing temperature. Some of combination  teaching of annealing temperature  range overlaps claimed temperatures of less than 400° C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I analysis infra.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using the annealing temperature  range disclosed in the prior art of record to arrive at the recited limitation.
The ordinary artisan would have been motivated to modify Quenzer in the manner set forth above for, at least, the purpose of utilizing known process to ensure successful completion of annealing step, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
August 21, 2022